Citation Nr: 1713185	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  07-37 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 20, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1983 to October 1983; from October 2004 to January 2006; from June 2007 to June 2008; and from June 2009 to July 2009.

The matter comes before the Board of Veterans' Appeals (Board) from rating decisions of Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA) and the Philadelphia RO. 

The issue of total disability rating based on individual unemployability due to a service-connected disability (TDIU) was remanded by the Board in April 2015 for adjudication by the RO. In an August 2016 rating decision, the RO granted the Veteran TDIU with an effective date of January 20, 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. Additional development is warranted before the Veteran's claim for entitlement to TDIU prior to January 20, 2015 can be decided. 

The Veteran contends that his effective date for TDIU should be August 7, 2013 when his disability rating for post-traumatic stress disorder was lowered from 100 percent to 70 percent. A veteran may be assigned a totally disabled rating when the disabled person is unable to secure or follow a substantially gainful occupation as result of his or her service connected disability. 38 C.F.R. § 4.16(a). 4.16(a) requires that the veteran have a service connected-disability that is rated 60 percent or greater or multiple service-connected disabilities with a combined rating 70 percent or greater. Id. Further, marginal employment shall not be considered substantially gainful employment. Id. Marginal employment exists when a veteran's earned annual income does not exceed the U.S. Department of Commerce, Bureau of the Census' poverty threshold for one person.  Id. Since, the Veteran met the rating requirement for TDIU prior to January 20, 2015, the issue is whether the Veteran's employment between August 2013 and January 2015 can be classified as marginal employment.   

The Veteran provided four applications for TDIU over the course of 2015. The applications provide contradictory information. However, the applications and the record show that the Veteran worked at BJ's Wholesale from 2011 until January 19, 2015. Information in his applications concerning annual income contradict each other; one application shows an annual income of over 20,000 dollars a year, while another shows an annual income of less than 5,000 dollars a year, and the two other applications state the Veteran does not know his annual income. Further the Veteran argues that he was a part-time employee, therefore marginal employment. However, his applications for TDIU as well as other evidence in the record indicate that he worked 37.5 hours a week. Therefore, there must be further development of the Veteran's employment records before the Board can adjudicate the issue of TDIU.

The record shows an undated letter from BJ's Wholesaler received in March 2015 stating that the Veteran had been terminated in January 2015 for personal misconduct. The letter indicated that if further information was necessary, it could be found by contacting the website www.Theworknumber.com. The duty to assist requires that VA make reasonable efforts to obtain records not in the custody of a Federal agency or department. 38 C.F.R. § 3.159 (c)(1). Therefore, the RO with the help of the Veteran should make reasonable efforts to obtain the Veteran's full employment record. 

The Veteran in his applications for TDIU also mentioned that he filed for Social Security. The duty to assist also includes obtaining outstanding records in the possession of a Federal agency. 38 C.F.R. § 3.159 (c)(2). Therefore, the RO must obtain any SSA records they might hold concerning the Veteran.

Therefore, the Board finds that a remand is warranted in order for the RO, with the help of the Veteran, to secure the Veteran's employment records from BJ's Wholesaler and any records from SSA that concern the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a blank VA Form 21-8940 Veteran's Application for Increase Compensation Based on Unemployability, with instructions to the Veteran to clarify his discrepancies on his previous four application forms.   

2. Make arrangements (with the Veteran's assistance) to obtain employment records from the Veteran's previous places of employment, including BJ's Wholesaler to determine the circumstances and income related to the Veteran's employment. (Note: the Veteran's employer provided contact information for these records of www.Theworknumber.com).

3. The Veteran has stated that he has made claims for Social Security; therefore the RO should obtain any records that are related to the Veteran's claim of TDIU prior to January 20, 2015.

4.  Then readjudicate the claim of entitlement to a TDIU prior to January 20, 2015. If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




